Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/490499 filed on September 30, 2021. Claims 1-19 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0072400) in view of Jiang (An adaptive network prefetch scheme, April 1998).
Regarding claim 1, Anderson teaches a storage system comprising:
a storage device [physical storage 450 on FIG. 4] configured to store data in a storage area corresponding to a physical address [Grouping data objects by retention value and writing large containers 460 contiguously to the physical storage 450 in one high-bandwidth operation makes writing of data objects more efficient;  ¶0064];
a buffer memory configured to temporarily store data read from the storage device [the data objects 440 are first stored in the container 460. When either the container 460 is full, after a predetermined delay, or when the container 460 is manually flushed (i.e. written to disk or other "permanent" storage), the data objects in the container 460 are written to one or more segments in the physical storage device 450 to ensure integrity. Metadata referencing the container 460, and the data objects 440 in the container 460, is maintained within the memory 470 or may itself be stored in secondary storage. ¶0062. Make available storage space for the new data objects/containers (step 1240). ¶0100].
Anderson, however, does not explicitly teach a storage controller configured to store first data having a first priority and second data having a second priority received by the storage system in the storage device, and load the first data into the buffer memory.
Jiang, when addressing issues about caching data on networked storage systems discloses a prediction module that estimates the probability with which each file will be requested in the near future (analogous to a priority); and further discloses a threshold module that compute the prefetch threshold for each related server, the idea being that the access probability is compared to the prefetch threshold. Jiang further discloses that prefetching those files whose access probability is greater than or equal to its server’s prefetch threshold results in a lower average cost [abstract, Section II. THE PREDICTION MODULE, Section III. THE THRESHOLD MODULE, and Section V. CONCLUSION].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prefetch container files having a probability of access (i.e. priority) greater to a prefetch threshold as disclosed in Jiang. The combination would have be obvious because a person of ordinary skill in the art would understand that prefetching files with a higher access probability results in lower system costs.
Regarding claim 2, Anderson/Jiang teaches the storage system of claim 1, wherein the storage controller is further configured to output the first data loaded in the buffer memory to outside of the storage system in response to a read request for the first data received by the storage system [a host system 410 includes one or more applications 420 which may store and retrieve data from storage system 430 (¶0047) the data objects 440 are first stored in the container 460; when either the container 460 is full, after a predetermined delay, or when the container 460 is manually flushed (i.e. written to disk or other "permanent" storage), the data objects in the container 460 are written to one or more segments in the physical storage device 450 to ensure integrity; wherein metadata referencing the container 460, and the data objects 440 in the container 460, is maintained within the memory 470 or may itself be stored in secondary storage; ¶0062 on Anderson].
Regarding claim 9, Anderson/Jiang teaches the storage system of claim 1, wherein the first priority and the second priority are determined based on a number of times the first data and the second data are accessed [task of the prediction module is to keep track of the user’s access history and to compute access probabilities in order to determine which files to prefetch, and furthermore different prediction algorithms can be designed for different applications; Section II. THE PREDICTION MODULE on Jiang].
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0072400) in view of Jiang (An adaptive network prefetch scheme, April 1998) and further in view of Bruso (US 7,421,446).
Regarding claim 3, Anderson/Jiang explicitly teach all the claim limitations except for the storage system of claim 1, wherein the storage controller is further configured to, based on the storage system receiving an identifier indicating that the first data and the second data is a first type of file data, control the storage device so that each of the first data and the second data is stored in a storage area corresponding to continuous physical addresses.
Bruso, when addressing issues relating to allocating memory on storage systems, discloses that one of a plurality of allocation approaches is selected based on a value of a file attribute associated with the file; wherein If a first one of the allocation pproaches is selected, a portion of storage is selected for storage of data using an approach that emphasizes storage of data in sequential physical storage [abstract].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to based on the storage system receiving an identifier indicating that the first data and the second data is a first type of file data (i.e. a file attribute), control the storage device so that each of the first data and the second data is stored in a storage area corresponding to continuous physical addresses (i.e. control the allocation to emphasizes storage of data in sequential physical storage) as disclosed in Bruso. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 4, Anderson/Jiang/Bruso explicitly teach all the claim limitations except for the storage system of claim 3, wherein the storage controller is further configured to allocate to the first data and the second data physical addresses in a range determined based on size information of the first data and the second data received by the storage system.
However, Anderson/Jiang/Bruso all are directed to storage systems for storing and retrieving data. Therefore, if a user of a storage system request to store data, it would be necessary to allocate enough space from memory to allocate the data for correct operation of the storage system. Therefore, Anderson/Jiang/Bruso clearly teach the claimed invention.
Regarding claim 5, Anderson/Jiang/Bruso teaches the storage system of claim 3, wherein the storage controller is further configured to, based on the first data and the second data being a second type of file data, control the storage device so that each of the first data and the second data is stored in a storage area corresponding to discontinuous physical addresses [If a second one of the allocation approaches is selected, a portion of storage using an approach that emphasizes maintaining concurrent access to the file; abstract on Bruso].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0072400) in view of Jiang (An adaptive network prefetch scheme, April 1998) and further in view of Bruso (US 7,421,446); and still further in view of Kawase (US 2020/0192693).
Regarding claim 6, Anderson/Jiang/Bruso explicitly teach all the claim limitations except for the storage system of claim 3, wherein the identifier indicates that the first data and the second data are data corresponding to an image file that is used to create a virtual container and includes a plurality of image layers.
Kawase, in analogous art, teaches wherein the identifier indicates that the first data and the second data are data corresponding to an image file that is used to create a virtual container and includes a plurality of image layers [the container image 112 is, for example, a set of read-only layers; and a first layer is called a base image and all other layers are stacked on the layer of the base image; wherein a layer includes, for example, a file system and meta data; ¶0030; wherein identification information of the first container image (for example, an image name of the container image 112-1; however, it should be noted that since the container image 112-1 and the container image 112-2 have the same image name, the identification information of the first container image may also be the image name of the container image 112-2); ¶0039].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further identify the stored data by container ID to manage containers as discloses in Kawase. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2006/0072400) in view of Jiang (An adaptive network prefetch scheme, April 1998) and further in view of Kawase (US 2020/0192693).
Regarding claim 10, Anderson/Jiang explicitly teach all the claim limitations except for the storage system of claim 1, wherein the storage device includes a first storage area and a second storage area, and the storage controller is further configured to allocate an access request received from an first external host to the first storage area, and allocate an access request received from a second external host to the second storage area.
Kawase, in analogous art, teaches wherein the storage device includes a first storage area and a second storage area [vol1 and vol2 on FIG. 7], and the storage controller is further configured to allocate an access request received from an first external host to the first storage area, and allocate an access request received from a second external host to the second storage area [one or more client apparatuses 103 (¶0028); wherein the storage apparatus 130 provides a volume 131, which is to be used when executing the APP, to the container 121 which executes the APP on the container engine 122 (¶0035)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to split the storage into volumes assigned to the different containers used by the different applications running on the one or more clients. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield predictable results.
Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2020/0192693) in view of Anderson (US 2006/0072400).
Regarding claim 11, Kawase teaches a method of operating a computing system including a host and a storage system, the method comprising:
obtaining, by the host, a first image file from an external registry [the container engine 122 acquires (downloads) the container image 112 from the registry apparatus 110; ¶0033];
creating, by the host, a container by executing the first image file [the container apparatus 120 includes a container engine 122 to activate (generate) a container 121. The container 121 is an environment to execute an APP (application program) relating to the business and includes, for example, everything required to execute the APP. The container 121 is what is generated, started, stopped, moved, and/or deleted by the container engine 122. To generate the container 121 herein means, for example, to add a readable/writable layer to the container image 112 and execute it in a state where a designated process is isolated; ¶0032];
providing, by the host, the first image file and metadata including an identifier indicating that the first image file is an image file to the storage system [the container image 112 is, for example, a set of read-only layers; and a first layer is called a base image and all other layers are stacked on the layer of the base image; wherein a layer includes, for example, a file system and meta data; ¶0030; wherein identification information of the first container image (for example, an image name of the container image 112-1; however, it should be noted that since the container image 112-1 and the container image 112-2 have the same image name, the identification information of the first container image may also be the image name of the container image 112-2); ¶0039]; and 
storing, by the storage system, the first image file in a storage area, based on the identifier [The storage apparatus 130 provides a volume 131, which is to be used when executing the APP, to the container 121 which executes the APP on the container engine 122; for example, with a storage apparatus 130-1 at the local site, a volume 131-1 (primary volume) to be used when executing the APP is linked to a container 121-1 for executing the APP on a container engine 122-1; ¶0035].
Kawase, however, does not explicitly teach the storage area corresponding to continuous physical addresses.
Anderson, when addressing issues relating storing data containers, teaches the storage area corresponding to continuous physical addresses [writing large containers 460 contiguously to the physical storage 450 in one high-bandwidth operation makes writing of data objects more efficient; ¶0065].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the container data in storage areas corresponding to continuous physical addresses as disclosed in Anderson. The combination would have be obvious because a person of ordinary skill in the art would know that writing large containers 460 contiguously to the physical storage 450 in one high-bandwidth operation makes writing of data objects more efficient.
Regarding claim 16; these claim(s) limitations are significantly similar to those of claim(s) 11; and, thus, are rejected on the same grounds.
Claim(s) 12-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase (US 2020/0192693) in view of Anderson (US 2006/0072400); and further in view of Jiang (An adaptive network prefetch scheme, April 1998).
Regarding claim 12, Kawase/Anderson explicitly teach all the claim limitations except for the method of claim 11, wherein the metadata further includes a priority of the first image file, and the storing in the storage area includes loading the first image file from the storage area into a buffer memory based on whether the priority of the first image file is higher than a preset value.
On the one hand, Anderson explicitly discloses a cache/buffer memory 470 for maintaining metadata referencing the container 460, and the data objects 440 in the container 460 [¶0062, ¶0089 and ¶0005].
On the other hand, Jiang, when addressing issues about caching data on networked storage systems discloses a prediction module that estimates the probability with which each file will be requested in the near future (analogous to a priority); and further discloses a threshold module that compute the prefetch threshold for each related server, the idea being that the access probability is compared to the prefetch threshold. Jiang further discloses that prefetching those files whose access probability is greater than or equal to its server’s prefetch threshold results in a lower average cost [abstract, Section II. THE PREDICTION MODULE, Section III. THE THRESHOLD MODULE, and Section V. CONCLUSION].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prefetch container files having a probability of access (i.e. priority) greater to a prefetch threshold as disclosed in Jiang. The combination would have be obvious because a person of ordinary skill in the art would understand that prefetching files with a higher access probability results in lower system costs.
Regarding claim 13, Kawase/Anderson/Jiang teach the method of claim 12, further comprising:
storing, by the storage system, a second image file [the container image is a set of read-only layers; and a first layer is called a base image and all other layers are stacked on the layer of the base image (¶0030); wherein the registry-image management table 304 retains information indicating the relationship between the registries 111 and the container images 112 (¶0076 and FIG. 6 on Kawase)] received from the host in a storage area corresponding to continuous physical addresses [writing large containers 460 contiguously to the physical storage 450 in one high-bandwidth operation makes writing of data objects more efficient; ¶0066 on Anderson]; 
requesting, by the host, the storage system to read the first image file [If the container apparatus 120 has no container image 112 (for example, upon first execution) when activating the container 121, the container engine 122 acquires (downloads) the container image 112 from the registry apparatus 110; wherein one or more containers 121 may be generated at the container engine 122 and one or more containers 121 may be operable in the container apparatus 120; ¶0033 on Kawase];
transferring, by the storage system, the first image file stored in the buffer memory to the host [the data objects 440 are first stored in the container 460; when either the container 460 is full, after a predetermined delay, or when the container 460 is manually flushed (i.e. written to disk or other "permanent" storage), the data objects in the container 460 are written to one or more segments in the physical storage device 450 to ensure integrity; wherein metadata referencing the container 460, and the data objects 440 in the container 460, is maintained within the memory 470 or may itself be stored in secondary storage; ¶0062 on Anderson];
requesting, by the host, the storage system to read the second image file [one or more containers 121 may be operable in the container apparatus 120; ¶0033 on Kawase]; and
transferring, by the storage system, the second image file stored in the storage area to the host, wherein a time required for the host to receive the first image file after the requesting the storage system to read the first image file is shorter than a time required for the host to receive the second image file after the requesting the storage system to read the second image file [an adaptive prefetch scheme for network use, in which we download files that will very likely be requested in the near future; abstract on Jiang].
To further clarify the rejection; claim 13 is directed to a method for reading a first and a second image wherein the first image is delivered faster (i.e. a time required for the host to receive the first image file after the requesting the storage system to read the first image file is shorter than a time required for the host to receive the second image file after the requesting the storage system to read the second image file) than the second image. The first image is delivered faster because it was prefetched to the buffer and therefore it is ready to be delivered. Kawase explicitly teaches a system for storing and accessing container files, in particular image files; and further discloses that one or more image files are stored and accessed. Anderson explicitly discloses a memory for buffering container data; and Jiang explicitly discloses prefetching data on network storage systems. Therefore, the combination teaches a system that stores and makes available a plurality of container image files wherein these files are buffered using a priority threshold scheme; enabling a faster access to those files that have been buffered over the files that where flushed and would need to be buffered prior to access. Hence, the combination clearly teaches the claim invention.
Regarding claim 14, Kawase/Anderson teach the method of claim 11, wherein the metadata further includes a plurality of layer images included in the first image file [the container image is a set of read-only layers; and a first layer is called a base image and all other layers are stacked on the layer of the base image (¶0030); wherein the registry-image management table 304 retains information indicating the relationship between the registries 111 and the container images 112 (¶0076 and FIG. 6 on Kawase)].
Kawase/Anderson, however, does not explicitly teach wherein the metadata further includes priorities of the plurality of layer images included in the first image file, and the storing the first image file in the storage area includes loading a first layer image having a higher priority than a preset value among the plurality of layer images from the storage area to a buffer memory.
On the one hand, Anderson explicitly discloses a cache/buffer memory 470 for maintaining metadata referencing the container 460, and the data objects 440 in the container 460 [¶0062, ¶0089 and ¶0005].
On the other hand, Jiang, when addressing issues about caching data on networked storage systems discloses a prediction module that estimates the probability with which each file will be requested in the near future (analogous to a priority); and further discloses a threshold module that compute the prefetch threshold for each related server, the idea being that the access probability is compared to the prefetch threshold. Jiang further discloses that prefetching those files whose access probability is greater than or equal to its server’s prefetch threshold results in a lower average cost [abstract, Section II. THE PREDICTION MODULE, Section III. THE THRESHOLD MODULE, and Section V. CONCLUSION].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prefetch container files having a probability of access (i.e. priority) greater to a prefetch threshold as disclosed in Jiang. The combination would have be obvious because a person of ordinary skill in the art would understand that prefetching files with a higher access probability results in lower system costs.
Regarding claim 15, Kawase/Anderson/Jiang teach the method of claim 14, wherein the metadata includes layer information between the plurality of layer images [the container image is a set of read-only layers; and a first layer is called a base image and all other layers are stacked on the layer of the base image (¶0030); wherein the registry-image management table 304 retains information indicating the relationship between the registries 111 and the container images 112 (¶0076 and FIG. 6 on Kawase)], and the method further comprises:
requesting, by the host, the storage system to read the first layer image [If the container apparatus 120 has no container image 112 (for example, upon first execution) when activating the container 121, the container engine 122 acquires (downloads) the container image 112 from the registry apparatus 110; wherein one or more containers 121 may be generated at the container engine 122 and one or more containers 121 may be operable in the container apparatus 120; ¶0033 on Kawase];
providing, by the storage system, the first layer image loaded in the buffer memory to the host [the data objects 440 are first stored in the container 460; when either the container 460 is full, after a predetermined delay, or when the container 460 is manually flushed (i.e. written to disk or other "permanent" storage), the data objects in the container 460 are written to one or more segments in the physical storage device 450 to ensure integrity; wherein metadata referencing the container 460, and the data objects 440 in the container 460, is maintained within the memory 470 or may itself be stored in secondary storage; ¶0062 on Anderson]; and
loading, by the storage system, a second layer image located in a lower layer of the first layer image among the plurality of layer images into the buffer memory, based on the layer information [an adaptive prefetch scheme for network use, in which we download files that will very likely be requested in the near future; abstract on Jiang].
To further clarify the rejection; claim 15 is directed to a method for reading a first and a second layer wherein the second layer is prefetched (i.e. loading, by the storage system, a second layer image located in a lower layer of the first layer image among the plurality of layer images into the buffer memory, based on the layer information) based on some layer information. Jiang explicitly teaches that a probability of access is computed for each file based on the file characteristic; this is clearly analogous to the layer information. Jiang further teaches that files and prefetched based on those computed probabilities. Thus, the combination clearly teaches the claimed invention.
Regarding claim 17, Kawase/Anderson teach the computing system of claim 16, wherein the storage system comprises:
a storage device including a storage area [storage apparatus 130-1 on FIG. 1 of Kawase] corresponding to the continuous physical addresses [Grouping data objects by retention value and writing large containers 460 contiguously to the physical storage 450 in one high-bandwidth operation makes writing of data objects more efficient; ¶0064 on Anderson]; and
a buffer memory configured to temporarily store the data read from the storage device [memory 470; FIG. 4 on Anderson].
Kawase/Anderson, however, does not explicitly teach a storage controller configured to load the image file stored in the storage device into the buffer memory based on information on a priority of the image file included in the metadata.
Jiang, when addressing issues about caching data on networked storage systems discloses a prediction module that estimates the probability with which each file will be requested in the near future (analogous to a priority); and further discloses a threshold module that compute the prefetch threshold for each related server, the idea being that the access probability is compared to the prefetch threshold. Jiang further discloses that prefetching those files whose access probability is greater than or equal to its server’s prefetch threshold results in a lower average cost [abstract, Section II. THE PREDICTION MODULE, Section III. THE THRESHOLD MODULE, and Section V. CONCLUSION].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prefetch container files having a probability of access (i.e. priority) greater to a prefetch threshold as disclosed in Jiang. The combination would have be obvious because a person of ordinary skill in the art would understand that prefetching files with a higher access probability results in lower system costs.
Regarding claim 18, Kawase/Anderson/Jiang teach the computing system of claim 17, wherein the storage system is further configured to, in response to a read request for the image file is received from the host, transmit the image file loaded in the buffer memory to the host [a host system 410 includes one or more applications 420 which may store and retrieve data from storage system 430 (¶0047) the data objects 440 are first stored in the container 460; when either the container 460 is full, after a predetermined delay, or when the container 460 is manually flushed (i.e. written to disk or other "permanent" storage), the data objects in the container 460 are written to one or more segments in the physical storage device 450 to ensure integrity; wherein metadata referencing the container 460, and the data objects 440 in the container 460, is maintained within the memory 470 or may itself be stored in secondary storage; ¶0062 on Anderson].
Regarding claim 19, Kawase/Anderson/Jiang teach the computing system of claim 17, wherein the host is further configured to determine the priority of the image file based on a number of times the container is executed [abstract, Section II. THE PREDICTION MODULE, Section III. THE THRESHOLD MODULE, and Section V. CONCLUSION on Jiang].
Furthermore, while Jiang does not explicitly discloses number of times the container is executed; Jiang explicitly discloses that the task of the prediction module is to keep track of the user’s access history and to compute access probabilities in order to determine which files to prefetch, and furthermore different prediction algorithms can be designed for different applications [Section II. THE PREDICTION MODULE].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to extend Jiang’s prediction module to include number of times a container is executed (i.e. because of client requests). The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements (i.e. user access and container executions by clients) according to known methods to yield predictable results.

Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132